EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-27 are allowable. Claims 5-7, 13, 17, and 19-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-K, as set forth in the Office action mailed on January 15, 2021, is hereby withdrawn and claims 5-7, 13, 17, and 19-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While German Patent No. DE 102008009043 to Steinberger et al disclose a method for controlling an electronic brake system comprising the following steps:  detecting whether a braking specification can be implemented via at least one service brake circuit and under electrical control by a service brake control module, and generating an inverter control pressure in an inverter control valve as outlined in the first office action, as pointed out in applicant’s remarks filed August 24, 2021, Steinberger et al does not disclose generating an inverter control pressure in an inverter control valve as a function of a braking specification which is specified to a parking brake circuit, and generating a service brake brake pressure in the service brake circuit as a function of the inverter control pressure which is generated in the inverter control valve, if implementation of the braking specification via the service brake circuit under electrical control by the service brake control module is prevented.
	In other words, as applicant points out in his remarks filed August 24, 2021, 
Steinberger does not teach (or suggest) using an inverted brake pressure of a parking
brake for redundant braking of the vehicle, as would be required by claim 25.  For example, Steinberger Fig. 4 shows one instance of providing redundant braking action in which parking brake control unit 82 and electro-pneumatic parking brake module 86 are both not functioning, and instead the brake pressure of trailer control module 46 is provided to ABS valves 64 of front axle VA.  In a different redundancy case shown in Steinberger Fig. 3, when first brake actuator 30 is not functioning, the braking pressure of electro-pneumatic parking brake module 86 is provided directly to combination 
	So in Steinberger, the parking brake pressure is not inverted for redundant braking, as would be required by claim 25.  Steinberger therefore fails to teach (or suggest) “generating an inverter control pressure in an inverter control valve as a function of a braking specification which is specified to a parking brake circuit,” as required by claim 25.
	It is for all these reasons that Claim 25 and its respective dependent claims (26-27) define over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        10/07/21